735 A.2d 570 (1999)
161 N.J. 144
STATE of New Jersey, Plaintiff-Movant,
v.
Thomas J. KOSKOVICH, Defendant-Respondent.
Supreme Court of New Jersey.
June 14, 1999.
This matter having been duly presented to the Court on the motion of the State to amend the judgment of capital conviction to eliminate the condition imposed by the trial court that defendant's sentence of death automatically be modified to a life sentence with a thirty-year period of parole ineligibility if said judgment is not reversed, set aside or vacated by May 7, 2004;
And defendant having consented to the relief sought by the State;
And the policy considerations cited by the trial court as the basis for the condition imposed not being authorized by statute;
And good cause appearing;
It is ORDERED that the motion to amend the judgment is granted and the judgment of capital conviction filed in this matter on May 7, 1999, is hereby summarily amended to eliminate the condition of automatic modification of the capital sentence to a life sentence.